DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19-20, recites the limitation "second plurality of ribs,” there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable US Patent No.: 2,644,603 “(HINKEL”) in view of WO 2018022009 (“DEKA et al.”)
	Regarding Claims 1-3 and 5, HINKEL discloses a refrigerator appliance comprising: 
a cabinet (10) including an inner liner (11) spaced apart from an outer wrapper; 
a trim breaker (23) extending between the inner liner and the outer wrapper to define an insulating cavity therebetween, the trim breaker (23) comprising:
first and second opposing vertical portions (Fig. 3), a top portion, a bottom portion, and a central portion, the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner (along each side as seen along each side);
a first plurality of ribs (26) extending from an outer rim of the trim breaker and at least partially along the central portion; and
a second plurality of ribs (25) extending from the outer rim of at least one of the first and second vertical portions and across at least one of the upper and lower corners. Claim 2- the first plurality of ribs (26) extends from each of the first and second vertical portions and along the central portion; Claim 3-wherein each of the first plurality of ribs (26) is integrally formed with the outer rim of the trim breaker; Claim 5-wherein each of the second plurality of ribs (25) is integrally formed with the outer rim of the trim breaker.
Regarding Claims 1-3 and 5 , HINKEL appears disclose the claimed invention but does not expressly disclose the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner.
DEKA et al. discloses a similar invention (best seen in Figs. 1-14) having a trim breaker the first and second opposing vertical portions, a top portion, a bottom portion, and a central portion, the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the breaker trim taught by HINKEL could be configured such that the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner, as taught by DEKA et al, for an improved breaker trim for supporting the inner and outer liner.
Regarding Claim 4, the combination discloses the claimed invention but does not expressly disclose the first and second ribs configured at different angels.
It would have been obvious to one having skill in the art before the effective filing date of the invention that one of the ribs could be configured as angled rib or to extend diagonally, such a modification would only require a rearrangement to provide additional strength to the rib breaker by reinforcement rib situated in a different orientation. As modified, a plurality of first and second ribs that could be configured in a plurality of angles with a central rib and angled rib wherein the first plurality of ribs includes at least one central rib and at least one angled rib, the central rib extending substantially parallel along the central portion and the at least one angled rib extending from the outer rim toward one of an upper or lower edge of the central portion.
Regarding Claim 6, the combination discloses the claimed invention but does not expressly disclose the first and second ribs configured at different angels or configured to extend diagonally as modified. It would have been obvious to one having skill in the art before the effective filing date of the invention that one of the ribs could be configured to extend diagonally, such a modification would only require a rearrangement to provide additional strength to the rib breaker by reinforcement rib situated in a different orientation. As modified, the second plurality of ribs includes a central corner rib extending diagonally from the outer rim to an inner edge and a first pair of outer ribs extending substantially perpendicularly from the outer rim toward the inner edge.
Regarding Claim 7, the combination discloses (HINKEL) 	wherein the outer corner ribs are integrally formed with at least one of the inner edge and the central corner rib.
Regarding Claim 8, the combination discloses (HINKEL) wherein the second plurality of ribs ( includes a second pair of outer corner ribs could be configured to extend substantially perpendicularly from the outer rim toward the inner edge and spaced apart from the inner edge of the trim breaker.
Regarding Claim 9, the combination discloses (HINKEL)  wherein each rib of the second pair of outer ribs is spaced apart from the corresponding rib of the first pair of outer ribs.
 Regarding Claims 10, HINKEL discloses Claim 10- a trim breaker for an appliance, comprising:
first and second opposing vertical portions (on each side);
a central portion  integrally formed with the first and second opposing vertical portions; and a plurality of ribs (25, 26) extending from an outer rim of at least one of the first and second vertical portions and at least partially along the central portion, wherein the plurality of ribs includes at least one central rib. and at least one angled rib;
DEKA et al. discloses a similar  invention but does not expressly disclose a central portion  integrally formed with the first and second opposing vertical portions; and a plurality of ribs extending from an outer rim of at least one of the first and second vertical portions and at least partially along the central portion.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the breaker trim taught by HINKEL could be configured with a central portion  integrally formed with the first and second opposing vertical portions; and a plurality of ribs (25, 26) extending from an outer rim of at least one of the first and second vertical portions and at least partially along the central portion,, as taught by DEKA et al, for an improved breaker trim for supporting the inner and outer liner.
The combination discloses the claimed invention but does not disclose the plurality of ribs with an angled rib. It would have been obvious to one having skill in the art before the effective filing date of the invention that one of the ribs could be configured as angled rib, to provide additional strength to the trim breaker by reinforcement rib situated in a different orientation.
Regarding Claim 11 the combination discloses (HINKEL) wherein the at least one central rib (26) is substantially horizontal and extends between upper and lower inner edges of the trim breaker.
Regarding Claim 12, the combination discloses the claimed invention except wherein the at least one angled rib includes an interior angled rib and an exterior angled rib, each of the interior and exterior angled ribs extending toward one of upper and lower inner edges of the trim breaker.
It would have been obvious to one having skill in the art before the effective filing date of the invention that one of the ribs could be configured as angled rib,  such a modification would only require a rearrangement to provide additional strength to the rib breaker by reinforcement rib situated in a different orientation. As modified, an interior angled rib and an exterior angled rib, each of the interior and exterior angled ribs extending toward one of upper and lower inner edges of the trim breaker.
Regarding Claim 13 the combination discloses (HINKEL) wherein the interior angled rib is positioned between the central rib and the exterior angled rib. 
Regarding Claim 14 the combination discloses (HINKEL) wherein the outer rim defines a space proximate the central portion, and further wherein the plurality of ribs is integrally formed with the outer rim proximate the space.
Regarding Claim 15, HINKEL discloses a trim breaker for an appliance, comprising:
first and second opposing vertical portions (a long each side), a top portion, and a bottom portion, the top portion integrally formed with each vertical portion at a respective upper corner and the bottom portion integrally formed with each vertical portion at a respective lower corner, an outer rim (as seen in Fig. 1-3); extending about a periphery of the first and second opposing vertical portions, the top portion, and the bottom portion; an inner edge defining an opening, wherein the inner edge is interior of the outer rim; and
a plurality of ribs (25, 26) extending from the outer rim of at least one of the first and second vertical portions and across at least one of the upper and lower corners, wherein the plurality of ribs includes at least one central corner rib (26) extending from the outer rim toward the inner edge.
HINKEL appears disclose the claimed invention but does not expressly the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner.
DEKA et al. discloses a similar invention (best seen in Figs. 1-14) having a trim breaker the first and second opposing vertical portions, a top portion, a bottom portion, and a central portion, the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the breaker trim taught by HINKEL could be configured such that the top portion integrally formed with each vertical portion at a respective upper corner, and the bottom portion integrally formed with each vertical portion at a respective lower corner, with and outer rim and extending around the periphery, as taught by DEKA et al, for an improved breaker trim for supporting the inner and outer liner.
Regarding Claim 16, the combination discloses (HINKEL) wherein the central corner rib (26) is integrally formed with an outer rib, the outer rib (25) extending substantially perpendicular to the outer rim of one of the portions of the trim breaker.
Regarding Claim 17, the combination discloses (HINKEL) wherein the outer rib (25) is integrally formed with one of the central corner rib (26) and the inner edge of the trim breaker. 
Regarding Claim 18, the combination discloses (HINKEL) wherein the central corner rib (26) is integrally formed with the outer rim and the inner edge.
Regarding Claim 19, the combination discloses (HINKEL) wherein each of the second plurality of ribs is spaced apart from the inner edge of the trim breaker of the second plurality of ribs includes a lip configured to be aligned with the step.
Regarding Claim 20, the combination discloses (HINKEL)a first surface and a second surface, the first surface offset from the second surface by a step, and further wherein each of the second plurality of ribs includes a lip configured to be aligned with the step.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637